Citation Nr: 0716250	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-38 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for nervous disorder, 
to include depression and memory loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1974 to August 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the New York, New York, Department of Veterans 
Affairs (VA) Regional Office (RO).

It is noted that the original rating decision from February 
2003 denied service connection for PTSD and a nervous 
condition, to include depression and memory loss, in part, 
because the veteran failed to report for VA examinations.  
The rating decision stated that the veteran's claims would be 
reconsidered if the veteran indicated a willingness to report 
for VA examinations.  In April 2003, the veteran submitted a 
statement about his claims; he was contacted regarding this 
statement in July 2003 and expressed a willingness to report 
for VA examinations.  The RO deferred rating these claims in 
an October 2003 decision.  In January 2004, the RO denied the 
veteran's claim for PTSD because the evidence submitted was 
not new and material, and continued the denial of service 
connection for a nervous condition, stating that the evidence 
was new and material, but denying service connection on the 
merits.  After the veteran filed a March 2004 notice of 
disagreement, the RO issued a September 2004 statement of the 
case which addressed the merits of service connection for 
each of the claims, rather than if the evidence was new and 
material.  Subsequent supplemental statements of the case 
(SSOC), from November 2004 and January 2005, address the 
claims in a similar manner.  Given this procedural 
background, the Board finds that the issues before it relate 
to the denial of service connection in February 2003, and not 
whether new and material evidence has been submitted since 
the denial of service connection.  

The Board received evidence from the veteran after the last 
SSOC was issued in January 2005.  A waiver of the right to 
have this evidence referred to the agency of original 
jurisdiction for review and preparation of an SSOC is of 
record.




FINDINGS OF FACT

1.  The veteran does not have post-traumatic stress disorder 
based upon a verified in-service stressor.  

2.  The veteran did not have a nervous disorder, including 
depression and memory loss, while in service, and the 
competent evidence is against a finding that any current 
nervous disorders are related to service.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2006).

2.  Nervous disorder, including depression and memory loss, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in March 2002, which is before initial 
consideration of the claims, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in claims for service 
connection.  It also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claims for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  It told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was informed that if he had any evidence in his 
possession pertaining to the claims, he should submit it to 
VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
the last two elements; however, the Board finds no prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  As the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record VA treatment 
records and service medical records.  VA examinations were 
provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  If the veteran engaged in 
combat with the enemy and his alleged stressor is combat-
related, then his lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence, and no 
further development or corroborative evidence is required - 
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, 
conditions or hardships of service."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, the alleged 
stressor is not combat related, then the claimant's lay 
statements, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates the statements.  See 
Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); see also Zarycki, 6 Vet. 
App. at 98, Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

In this case service medical records corroborate the 
statements by the veteran regarding an in-service stressor, a 
car accident.  Therefore, the Board must determine whether 
the veteran has a current diagnosis of PTSD, and if so, 
whether there is a link between any diagnosis and the 
veteran's in-service stressor.

After carefully reviewing the evidence, the Board finds that 
the preponderance of it is against a finding that the veteran 
has PTSD attributable to his service.  

After an August 2003 VA examination, and a review of the 
veteran's claims file, the examiner reported that:

My diagnostic impression is that [the veteran] does 
have some PTSD symptoms[,] particularly the 
nightmares that he reports[.]  I believe that the 
major problems he has [relate] to his substance 
abuse disorder and depression and these may to some 
extent be related to his having been in the 
automobile accident.  But I don't think one could 
argue that the preponderance of the evidence would 
necessarily link these together.  

The examiner reported that he did not believe the veteran had 
a full blown diagnosis of PTSD, and also noted that "the 
major psychiatric symptoms he has are primarily due to the 
substance abuse problem that has been an ongoing problem for 
him as he reports since being in the military."  The 
examiner diagnosed the veteran with adjustment disorder with 
depressed mood. 

In July 2004, the veteran was given diagnoses of rule out 
schizoaffective disorder, rule out PTSD, polysubstance abuse 
in early remission, and rule out depression with psychotic 
features.  While the clinical specialist reports that the 
veteran has nightmares about a motor vehicle accident, she 
does not link the diagnoses to the car accident.  These 
diagnoses do not support the claim for service connection.  

In January 2005, the veteran was given a non-combat PTSD 
evaluation.  The examiner reported that, "the [diagnosis] of 
PTSD is not made at this time.  Patient has significantly 
different reports of traumatic life experience since he has 
been in the domiciliary program."  He noted that at one 
mental health assessment, the veteran reported abuse as a 
child, but did not mention an automobile accident; at another 
assessment he again reported the abuse, but not the accident; 
and at the present assessment, the veteran talked about the 
automobile accident but did not report any abuse in spite of 
being asked twice about traumatic life experience up to age 
18.  The examiner also reported that the veteran's "PTSD 
Checklist - Civilian Version" score was unusually and 
extremely high at the highest maximum score.   

In August 2006, a licensed clinical social worker diagnosed 
the veteran with PTSD and polysubstance abuse.  The clinical 
social worker's impression was that the veteran's reports of 
periods of depression, sleep problems, nightmares, 
irritability and isolation appeared to be related to his car 
accident trauma in 1977 (the veteran's in-service stressor).  

The medical records show that the veteran has some mental 
health issues.  Various medical professionals have come to 
the conclusion that while the veteran has symptoms of PTSD, 
he does not have a "full blown diagnosis of a PTSD 
disorder."  See Initial Evaluation for PTSD Exam, August 
2003.  This examination is evidence against the veteran's 
claim.  The Board finds that the August 2006 diagnosis of 
PTSD is not well supported as there is no reference to any 
review of the veteran's claims file, or any explanation for 
why the social worker believed that the veteran's symptoms 
were related to his car accident, and gives more probative 
value to the well supported January 2005 opinion, which finds 
that the veteran does not have PTSD.  This opinion contains 
an adequate explanation for not diagnosing the veteran with 
PTSD, and it is supported by the other medical reports and 
examinations of record.

In sum, the preponderance of the competent evidence is 
against a finding that the veteran currently has PTSD.  Thus, 
service connection is denied, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.
  
B. Nervous Disorder

The veteran asserts that he has depression, nervousness, and 
memory loss as a result of his service.

The veteran's May 1978 separation examination shows a normal 
psychological evaluation at that time.  His service medical 
records and personnel records do not show any psychological 
problems.  After service, the veteran has been variously 
diagnosed with cognitive disorders and depression.  

As noted above, after an August 2003 VA examination, the 
examiner opined that the veteran's major psychiatric problems 
were primarily due to substance abuse, and that the major 
problems related to substance abuse disorder and depression 
may to some extent be related to the veteran's car accident.  
This examiner explained further that he "[didn't] think one 
could argue that the preponderance of the evidence would 
necessarily link these together."  This statement is 
evidence against the veteran's claim.  The examiner referred 
the veteran for a neuropsychological consult. 

The veteran had a neuropsychological consult in September 
2003.  After a review of the veteran's claims file, the VA 
psychologist opined that: 

Etiology of deficits is difficult to determine in 
the absence of clear history of severity of prior 
head injury especially given subsequent significant 
cocaine abuse and especially given the lengthy 
period of time since his head injury.  He may have 
persisting cognitive deficits secondary to prior 
TBI [traumatic brain injury] sustained in a motor 
vehicle accident in 1977 given reported history of 
onset of problems after his head injury.  He also 
appears to have an organic mood disorder.  However, 
etiology of both these diagnoses is confounded by 
subsequent cocaine abuse.

The diagnoses given were cognitive disorder, not otherwise 
specified, and rule out organic mood disorder.  

Such statements, that the veteran "may" have deficits 
secondary to injury sustained in a car accident, are 
speculative and not enough to support the grant of a claim 
for service connection.  See Obert v. Brown, 5 Vet. App. 30 
(1993).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient); Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); and Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).	

There is no competent objective evidence that the veteran had 
any mental health problems while in service, and the 
competent medical evidence of record does not link the 
veteran's current cognitive problems and depression with his 
service.  It is noted that after listing numerous problems 
reported by the veteran, including depression, an August 2006 
examiner opined that "most of these symptoms appear to be 
related to the car accident."  It is unclear on what this 
opinion is based, and this statement does not specifically 
identify depression as being one of the symptoms related to 
the car accident.  Therefore, the Board gives this statement 
little if any probative value towards whether or not 
depression is associated with the veteran's in-service car 
accident.  

The Board finds that while there is no opinion clearly 
stating that the veteran's cognitive problems and depression 
are not linked to his in-service car accident, the 
preponderance of the evidence is still against a finding that 
the veteran's cognitive problems and depression are related 
to his service.  Thus, service connection is denied, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for nervous disorder, to 
include depression and memory loss, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


